Ford, Judge:
Counsel for the respective parties have submitted the appeal listed above upon a stipulation to the effect that the market value or price at or about the date of exportation of the subject merchandise, at which such or similar merchandise was freely-offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including all costs and charges specified in section 402 of the Tariff Act of 1930, was as follows:
Item No. H-llll Can. $16.95 per doz. pair, net packed
Item No. H-1121 Can. $16.95 per doz. pair, net packed
It was further agreed that there was no higher export value for such or similar merchandise.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value for said merchandise to be as set out above. Judgment will be rendered accordingly.